                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

DEVANTE TAYLOR,

             Plaintiff,                        Civil Case No. 18-12484
                                               Honorable Linda V. Parker
v.                                             Magistrate Judge Mona K. Majzoub

HOMES OF OPPORTUNITY, INC.,
LAWRENCE A. MANIACI, and
JUSTIN MANIACI,

          Defendants.
______________________________/

 OPINION AND ORDER GRANTING THE PARTIES’ JOINT MOTION
     FOR APPROVAL OF SETTLEMENT AGREEMENTS AND
 ENTRY OF STIPULATED ORDER OF DISMISSAL [ECF NOS. 17 & 19]

      The instant case is a companion case to Belmont v. Homes of Opportunity et

al., Case No. 18-cv-10854, also before this Court. The Court notes that: (1)

Plaintiff’s counsel in this matter also represented the collective Plaintiffs in the

companion case; (2) Defendants’ counsel in this matter also represented the

Defendants in the companion case; (3) the parties in this matter negotiated a

settlement of Plaintiff’s claims and agree the proposed settlement represents a true

compromise considering the available evidence and potential damages. (ECF No.

17 at PgID 56-57; ECF No. 19.) For the reasons set forth in the Court’s December

13, 2018 Opinion and Order in Belmont v. Homes of Opportunity et al., Case No.
18-cv-10854, (ECF No. 31), the Court grants the parties’ Joint Motion for

Approval of Settlement Agreements and Entry of Stipulated Order of Dismissal.

      Accordingly,

      IT IS ORDERED, that the Joint Motion for Approval of Settlement (ECF

Nos. 17 & 19) is GRANTED; and

      IT IS FURTHER ORDERED, that this action is DISMISSED WITH

PREJUDICE.

                                             s/ Linda V. Parker
                                             LINDA V. PARKER
                                             U.S. DISTRICT JUDGE

Dated: December 13, 2018

I hereby certify that a copy of the foregoing document was mailed to counsel of
record and/or pro se parties on this date, December 13, 2018, by electronic and/or
U.S. First Class mail.

                                             s/ R. Loury
                                             Case Manager




                                         2
